Citation Nr: 0825912	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain for the period of time prior 
to September 26, 2003.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted an increased disability 
rating of 10 percent for the veteran's service-connected 
lumbosacral strain.  By a decision dated in April 2005, the 
rating for the back disability was increased to 20 percent 
from September 26, 2003.

The case was previously before the Board in January 2007, 
when it was remanded to obtain records from the Social 
Security Administration (SSA).  Additional remand is 
required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since all of the issues on appeal require 
further remand, notice that meets the requirements of 
Dingess/Hartman should be provided.

In July 2005, the veteran submitted a copy of a decision 
dated May 2002 which reveals that he was determined to be 
disabled for SSA purposes as of December 2000 because of 
impairment resulting from disability of the lumbar and 
cervical spine and a history of myocardial infarction.  As a 
result of this information, the Board remanded the case in 
January 2007 to obtain the records related to this 
determination from SSA.  The United States Court of Appeals 
for Veterans Claims has held, that in the case of a claim for 
an increased rating, VA must obtain Social Security 
Administration decisions and records which have bearing on 
the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  

Attempts at development resulted in a February 2007 facsimile 
response from SSA which stated "did not file for disability 
benefits - was not insured - no folder and no medical records 
exist."  The Board finds this puzzling as there is a copy of 
the decision by a Social Security Administrative Law Judge 
(ALJ) of record in the claims file which indicates that the 
veteran, as identified by name, address, and Social Security 
Number, was awarded Supplemental Security Income because of 
disability resulting from disability of the lumbar and 
cervical spine and a history of myocardial infarction.  
Additional efforts must be made to obtain the records from 
SSA.  See 3.159(c)(2).  

In addition, another VA examination is required in this case 
as the VA examinations in this case have not provided 
sufficient assessments of the functional loss due to pain on 
use.  VA regulations provide that diagnostic codes predicated 
on limitation of motion (such as 5237) do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from May 2, 2001, to the present.


Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1. Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 
(2006).

2.  Obtain from SSA the records 
pertinent to the appellant's claim for 
Supplemental Security Income benefits 
as well as the medical records relied 
upon concerning that claim.  
Specifically, provide SSA with a copy 
of the May 2002 ALJ decision and cover 
letter with the request so as to aid in 
their search for the records.  

3.  Associate with the claims folder 
any VA medical records pertaining to 
the veteran that date from May 2, 2001.  

4.  The veteran should be accorded a VA 
examination to ascertain the level of 
disability from his service-connected 
lumbosacral strain.  The report of 
examination should include a detailed 
account of all manifestations of the 
service-connected disability found to be 
present.  Range of motion testing of the 
lumbar spine must be conducted.  The 
examiner must also identify whether there 
are objective signs of pain, and whether 
any such pain could significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over a period of time.  This 
determination should be portrayed in 
terms of the degree of additional range 
of motion lost due to pain on use or 
during flare-ups.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

5.  Following the above, readjudicate the 
veteran's claim.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

